In a probate proceeding, the executor appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated November 19, 1993, as, upon reargument, adhered to its original determination granting applications by estate beneficiaries for partial distributions from the estate of Natalie N. Fox.
Ordered that the order is°affirmed insofar as appealed from, without costs or disbursements.
*397The Surrogate did not err in its granting the applications for partial distributions where the record reflected that there were sufficient assets in the estate to meet the requirements of SCPA 2102 (see also, Matter of Cassidy, 268 App Div 633; Matter of Morris, 151 Misc 325).
The executor’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.